      Case 2:19-cv-00193-HSO-MTP Document 97 Filed 11/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC                                                          PLAINTIFF

v.                                                   CIVIL ACTION NO. 2:19-cv-193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION, ET AL.                                          DEFENDANTS

                   ORDER AMENDING CASE MANAGEMENT ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion for Discovery Conference [95].

On June 18, 2020, the Court entered a Case Management Order [57], which requires that before

a party may serve a discovery motion, the parties must first participate in a telephonic conference

with the Court to discuss the discovery issues. On November 18, 2020, Plaintiff filed the instant

Motion [95] requesting such a conference to discuss Defendants’ alleged failure to satisfy their

discovery and disclosure responsibilities. Specially, Plaintiff asserts that Defendants Mark

Moffett, Ronnie Kahapea, Mark Johnson, and Kirk Gibbs have failed to produce initial

disclosures and Defendants Sandra Goulette, Mark Johnson, Mark Moffett, Kirk Gibbs, and

Ronnie Kahapea have failed to response to Plaintiff’s written discovery requests.

       Considering that these Defendants are proceeding pro se and reside in many different

states (and time zones) and considering the communication difficulties previously experienced

by the Court and the parties, the Court finds that the Case Management Order [57] should be

amended to remove the telephonic discovery conference requirement. The Court will not require

the parties to have a discovery conference with the Court concerning discovery disputes prior to

the filing of a discovery motion.

       Thus, Plaintiff may file its motion to compel concerning Defendants’ alleged failure to

satisfy their discovery and disclosure responsibilities. The Defendants should note that if


                                                 1
      Case 2:19-cv-00193-HSO-MTP Document 97 Filed 11/20/20 Page 2 of 2




Plaintiff’s motion to compel is granted, the Court may order Defendants to pay Plaintiff’s

reasonable expenses incurred in making the motion, including attorney’s fees, if the failure to

respond is without substantial justification and it is not otherwise unjust. See Fed. R. Civ. P. 37.

   IT IS, THEREFORE, ORDERED that:

   1. Plaintiff’s Motion for Discovery Conference [95] is DENIED.

   2. The Case Management Order [57] is amended as set forth herein.

   SO ORDERED this the 20th day of November, 2020.

                                               s/Michael T. Parker
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
